Citation Nr: 1019175	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  03-22 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to increased compensation for residuals of a head 
injury claimed as tremors, to include a total disability 
rating for compensation based on individual unemployability 
(TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to 
November 1974. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from March 2003 and 
April 2003 ratings decisions by a Department of Veterans 
Affairs (hereinafter VA) Regional Office (hereinafter RO).  
The case was most recently remanded by the Board in May 2009, 
and is now ready for appellate review.  

The Board notes that the issue on appeal has been 
recharacterized to reflect the fact that review of the 
Veteran's contentions reveals that implicit with his claim 
for TDIU is an assertion that there is a higher degree of 
impairment associated with his only service connected 
disability than is reflected by the current rating for this 
disability.  As such, the issue of entitlement to an 
increased rating for residuals of a head injury is 
inextricably intertwined with the claim for TDIU.  Harris v 
Derwinski, 1 Vet. App. 80 (1991).  This recharacterization 
results in no prejudice to the Veteran as the decision below 
will ultimately grant his claim for TDIU.    


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a head 
injury, rated as 30 percent disabling; this is the only 
service connected disability. 

2.  The Veteran has reported education through two years of 
college and work experience as a self employed electrician; 
he reports that he became too disabled to work in March 1990. 

3.  Resolving all reasonable doubt in the Veteran's favor, 
service connected residuals of a head injury result in at 
least moderately decreased motor activity in the upper 
extremities that, by itself, precludes the Veteran from 
securing or following a substantially gainful occupation 
consistent with his education and occupational experience.    


CONCLUSION OF LAW

The criteria for a 70 percent schedular rating for residuals 
of a head injury claimed as tremors and TDIU benefits are 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.124a, Diagnostic Code 8045 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in December 2002 prior to 
initial adjudication that informed the appellant of the 
information and evidence necessary to prevail in his claim.  

As for the duty to assist, the service treatment reports and 
VA and private clinical reports have been obtained, as have 
reports from the Social Security Administration (SSA).  The 
Veteran was also afforded a VA examination in November 2009 
that, in combination with the other evidence of record, 
revealed sufficient information as to the severity of the 
Veteran's service connected disability to determine whether 
he is entitled to TDIU.  As there is no indication that there 
are additional records that need to be obtained that would 
assist in the adjudication of the claim, the duty to assist 
has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the 
service-connected disabilities are so severe, standing alone, 
as to prevent the obtaining and retaining of gainful 
employment.  Under 38 C.F.R. § 4.16, if there is only one 
such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

Service connection is in effect for residuals of a head 
injury at a disability rating of 30 percent.  This is the 
only service connected disability.  As reflected on a 
September 1991 SSA decision, the Veteran reported education 
through two years of college and work experience as a self 
employed electrician.  It was indicated therein that he 
became too disabled to work in March 1990.  The Veteran was 
found to disabled by the SSA in this decision, but the basis 
of this award included a "mental impairment" in addition to 
a tremor involving the upper extremities.  The record also 
reveals motor vehicle accidents to include in 1979 and 1989.   

Complicating the analysis is that there is some medical 
evidence attributing psychiatric problems to the Veteran's 
tremors (see eg. March 1998 affidavit and August 1990 and 
December 1999 statements from M.L. Lovejoy, M.D.).  There is 
a further complication resulting from the fact that there is 
some conflict in the medical record as to the extent to which 
the current disability resulting from tremors of the upper 
extremities is related to the service connected head injury, 
and which is the result of the post-service motor vehicle 
accidents.  In this regard, the private physician indicated 
in his March 1998 affidavit that the Veteran had such 
difficulty with tremors prior to the 1989 accident that he 
had a drastically reduced ability to perform any activity 
requiring the use of his hands, but that he had "no 
difficulty maintaining sustained employment prior to this 
time."  In addition, in March 2003, another private 
physician attributed the Veteran's tremors solely to service, 
and indicated the Veteran's tremors have limited his ability 
to function "considerably."  A statement from another 
physician in March 2003 also attributed the Veteran's tremors 
solely to service, and reported that the tremors are so 
disabling as to preclude the use of a cell phone and the 
regular use of a regular telephone.  Finally, a VA examiner 
in September 2008 found that an initial "mild" tremor was 
related to the reported in-service fall which formed the 
basis of the award of service connection, but that "the 
subsequent course is not consistent with merely the original 
injury and may reflect the effect of his two subsequent car 
accidents and/or the natural history of typical non-traumatic 
essential tremor[s]." 

While there is a question in the record as to which portion 
of the current tremor disability is attributable to in-
service as opposed to post-service events, the record is 
clear that the tremors involving the Veteran's hands result 
in severe impairment of manual dexterity.  In this regard, a 
VA physician who examined the Veteran in April 2000 found 
that the Veteran's tremors rendered him unable to write or 
hold any objects that he had to reach for, and that he was 
unemployable and would represent an occupational hazard due 
to his lack of ability to use his hands for "any purposeful 
movements."  In addition, a VA neurologist concluded after a 
June 2003 VA examination that the Veteran's tremors were not 
likely to respond well to treatment as they "include[d] his 
head and [are] slow and coarse," and that they were likely 
to "permanently impair his employability and quality of 
life."  Finally, the most recent VA examination of the 
Veteran conducted in November 2009 showed such decreased 
manual dexterity as to "preclude most activities" and 
"severely" impair writing.  

Even considering the impact of post-service accidents on the 
disability resulting from the Veteran's tremors, there is a 
possibility that these accidents may have been caused by or 
otherwise preceded by tremors in the hands that have been 
attributed by the RO to disability incurred in service.  
Thus, even considering the impact of post-service accidents 
on the Veteran's manual dexterity, it could not be reasonably 
concluded from the record that the preponderance of the 
evidence is against a conclusion that there is at least 
"moderately" decreased motor activity due to residuals of 
brain trauma for which service connection has been granted.  
Therefore, and as the service-connected residuals have been 
rated by analogy to Diagnostic Code 8045, a 70 percent would 
reasonably said to be warranted under the impairment of motor 
activity "facet" resulting from brain injuries as provided 
by 38 C.F.R. § 4.124, Diagnostic Code 8045 (2009).  (These 
criteria provide for a "3" level of evaluation for 
"moderately" decreased motor activity, which equates with a 
70 percent rating under these criteria).  

Given the fact that the Board finds that the criteria for a 
70 percent rating for residuals of a head injury are met, the 
percentage rating standards for TDIU are met.  38 C.F.R. § 
4.16(a).  As for whether the Veteran is entitled to a grant 
of TDIU, in light of the decrease in manual dexterity 
resulting from the Veteran's tremors attributed to his brain 
injury clearly shown in the record, and the fact that such 
work as the Veteran's profession as an electrician and 
related fields would clearly require manual dexterity, the 
Board finds the evidence to be, at a minimum, in equipoise as 
to whether he is precluded by reason of his service-connected 
disability from obtaining and maintaining any form of gainful 
employment consistent with his education and occupational 
experience.  Unless the preponderance of the evidence is 
against the Veteran's claim, it cannot be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  As 
such, and given the fact that even at least some portion of 
the Veteran's psychiatric impairment has been attributed to 
disability resulting from tremors, it cannot reasonably be 
said that the preponderance of the evidence is against a 
conclusion that the criteria for TDIU are met given the 
numerous clinical assessments regarding the ability of the 
Veteran to work as a result of his tremors as summarized 
above.  

Again and as stated above, while there is some uncertainty in 
the record as to the degree to which the impairment resulting 
from tremors may be attributed solely to service connected 
disability and which may be the result of post-service 
accidents, the Veteran may have been predisposed for the 
post-service automobile accidents due to the tremors that 
have been attributed to service.  Thus, without finding error 
in the RO's action, the Board will exercise its discretion to 
find that the evidence is in relative equipoise and conclude 
that entitlement to TDIU may be granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Subject to the law and regulations governing the award of 
monetary benefits, entitlement to a 70 percent schedular 
rating for residuals of a head injury and TDIU benefits are 
granted. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


